Case 1:19-cv-13133-TLL-RSW ECF No. 21, PageID.2565 Filed 12/28/20 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION



ALYCIA DUNN,

                         Plaintiff,                         Case. No. 19-CV-13133

v.                                                          Honorable Thomas L. Ludington
                                                            Magistrate Judge David R. Grand
ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
________________________________________/



       ORDER AND OPINON ADOPTING REPORT AND RECOMMENDATION,
     GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT, DENYING
       PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT, AND DISMISSING
                               COMPLAINT

       Plaintiff Barbara R. Childs brought this action pursuant to 42 U.S.C. § 405(g), challenging

the final decision of Defendant Andrew Saul, Commissioner of Social Security (the

“Commissioner”), denying her application for Disability Insurance Benefits (“DIB”) and

Supplemental Security Income (“SSI”) under the Social Security Act. ECF No. 1. The matter was

referred to Magistrate Judge R. Steven Whalen. ECF No. 3. The parties filed cross motions for

summary judgment. ECF Nos. 14, 19. On November 30, 2020, Magistrate Judge Whalen issued

his Report and Recommendation, recommending that Defendant’s Motion for Summary Judgment

be granted, and that Plaintiff’s Motion for Summary Judgment be denied. ECF No. 20.

       In the Report and Recommendation, Magistrate Judge Whalen recounted the procedural

history of the matter:
Case 1:19-cv-13133-TLL-RSW ECF No. 21, PageID.2566 Filed 12/28/20 Page 2 of 3




       On December 12, 2015, Plaintiff filed applications for DIB and SSI alleging
       disability as of July 1, 2011[.] ECF No. 8 (Tr. 496, 498). Upon initial denial of the
       claim, Plaintiff requested an administrative hearing, held on March 9, 2018 in
       Mount Pleasant, Michigan (Tr. 277). Administrative Law Judge (“ALJ”) Sarah
       Zimmerman presided. Plaintiff, represented by attorney John F. O’Grady, testified
       (Tr. 286-316), as did Vocational Expert (“VE”) Judith Findora (Tr. 316-321). On
       September 4, 2018, ALJ Zimmerman determined that Plaintiff was not disabled
       (Tr. 112-131).

       On August 23, 2019, the Appeals Council declined to review the ALJ’s decision
       (Tr.1-7). The Appeals Council acknowledged that additional records had been
       submitted after the ALJ’s decision, but found that the new evidence pertaining to
       Plaintiff’s condition prior to the ALJ’s decision did not provide a basis for changing
       the non-disability finding (Tr. 2). The Appeals Council found further that evidence
       pertaining to Plaintiff’s condition after the administrative decision was not relevant
       to ALJ’s determination (Tr. 2). Plaintiff filed suit in this Court on October 25, 2019.

ECF No. 20 at PageID.2539. After reviewing the record and the cross motions for summary

judgment, Magistrate Judge Whalen found that “[b]ecause the ALJ’s decision as to both Plaintiff’s

physical and psychological abilities was well within the ‘zone of choice’ accorded to the fact-

finder at the administrative hearing level, it should not be disturbed by this Court.” Id. at

PageID.2562.

       Although the Report and Recommendation states that the parties could object to and seek

review of the recommendation within 14 days of service, neither party timely filed any objections.

The election not to file objections to the Report and Recommendation releases the Court from its

duty to independently review the record. Thomas v. Arn, 474 U.S. 140, 149 (1985). The failure to

file objections to the report and recommendation waives any further right to appeal. Id.

       Accordingly, it is ORDERED that the Report and Recommendation, ECF No. 20, is

ADOPTED.

       It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 19, is

GRANTED.




                                                -2-
Case 1:19-cv-13133-TLL-RSW ECF No. 21, PageID.2567 Filed 12/28/20 Page 3 of 3




      It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 14, is

DENIED.

      It is further ORDERED that the Complaint, ECF No. 1, is DISMISSED.



Dated: December 28, 2020                             s/Thomas L. Ludington
                                                     THOMAS L. LUDINGTON
                                                     United States District Judge




                                         -3-
